DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment filed 28 May 2021.
Claim 1 is pending. Claims 2-4 are cancelled. Claim 1 is an independent claim.

Drawings
The examiner accepts the drawings filed 28 May 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to independent claim 1, the claim generating a multi-level summary. Under step 2A, prong 1, the claim recites the limitations of:
“generating,… a low-level summary from article matter in an article;
generating, … a mid-level summary based on the low-level summary and the article-matter; and
generating, … an upper-level summary based on the mid-level summary, the low-level summary, and the article-matter.”
Each of these generating steps describe an evaluation a person can perform mentally, and therefore each recite an abstract idea (mental process).
Under step 2A, prong 2, the claim recites the additional elements of “a computing device.” This generically recited “computing device” to perform the generating steps falls under the “apply it” consideration (MPEP 2106.05(f)). Therefore, the additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed toward an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,055,472 (hereafter “the 472 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar limitations.
With respect to claim 1, claim 1 of the 472 patent discloses a method of generating a multi-level summary of an article, the method comprising:
generating, by a computing device, a low-level summary from article matter in an article (column 109, lines 1-3 and 50-61)
generating, by a computing device, a mid-level summary based on the low-level summary and the article-matter (column 109, lines 14-18; column 110, lines 8-19)
generating, by the computing device, an upper-level summary based on the mid-level summary, he low-level summary, and the article-matter (column 109, lines 34-35; column 110, lines 46-60)

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 10,303, 742 (hereafter “the 742 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar limitations.
With respect to claim 1, claim 1 of the 742 patent discloses a method of generating a multi-level summary of an article, the method comprising:
generating, by a computing device, a low-level summary from article matter in an article (column 105, lines 61-63; column 107, 21-34)
generating, by a computing device, a mid-level summary based on the low-level summary and the article-matter (column 105, lines 61-63; column 107, lines 3-16)
generating, by the computing device, an upper-level summary based on the mid-level summary, he low-level summary, and the article-matter (column 105, lines 61-63; column 108, lines 52-67)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchilo et al. (US 7251781, patented 31 July 2007, hereafter Batchilo).
As per independent claim 1, Batchilo discloses a method of generating a multi-level summary of an article, the method comprising:
generating, by a computing device, a low-level summary from article matter in an article (Figure 8; column 16, lines 61-67)
generating, by a computing device, a mid-level summary based on the low-level summary and the article-matter (Figure 8; column 17, lines 1-2)
generating, by the computing device, an upper-level summary based on the mid-level summary, he low-level summary, and the article-matter (Figure 8; column 17, lines 3-7)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144